


SYNCHRONIZATION AND USE LICENSE




This Synchronization and Use License (“Agreement”) is entered into as of the
22nd day of October, 2008, by and between B & H Pictures, Inc., a New Brunswick,
Canadian corporation (hereinafter, referred to as the “Producer”), whose address
is 11 Pine Court, Maugerville, New Brusnwick, Canada E3A 8M8, and Global
Entertainment Holdings, Inc., a Nevada corporation (hereinafter, referred to as
the “Licensor”), whose address is 650 N. Bronson Avenue, Suite B-116, Los
Angeles, California 90004 USA.


In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:


1.           This Agreement is entered into with respect to those certain
musical compositions that are set forth under Schedule A (the “Compositions”),
attached hereto and made a part of this Agreement, with respect to that certain
feature-length, motion picture intended to be produced by the Producer,
currently entitled “Blue Seduction” (the “Picture”).


2.           The term of this Agreement (the “Term”) shall commence with the
date of execution hereof, and shall continue for a period of twenty-five (25)
years.  The territory covered by the license rights to the Compositions under
this Agreement, shall be the Universe (the “Territory”).


3.           Licensor hereby grants to Producer and its successors, licensees
and assigns, the non-exclusive right for the Term hereof to record the
Compositions in any manner, medium, form or language, in each country of the
Territory in synchronization for timed relation with the Picture, and to make
copies of such recordings in connection with the exploitation of the Picture. As
part of the consideration paid for the Compositions, Licensor agrees to cover
costs of delivery of materials and to effect certain modifications requested as
requested by Producer for insertion into the Picture.


4.           Licensor hereby grants to Producer and its successors, licensees
and assigns, the non-exclusive and irrevocable right and license, for the Term
hereof, to publicly perform for profit or non-profit, and to authorize others to
so perform, the Compositions as part of the exhibition or other exploitation of
the Picture, and in any and all advertising or other publicity for the Picture,
in the Territory, in any and all media now known or hereafter devised,
including, without limitation, theatrical exhibition, television exhibition
(including without limitation, free, pay, cable and satellite television) and by
means of videograms (which include, without limitation, videocassettes and
videodiscs).


5.           Licensor also grants to Producer for the Term hereof, the
non-exclusive right to use and to license others to use Licensor’s name in
connection with Producer’s exploitation of the Picture; provided that such use
is not in the form of a product or service endorsement without Licensor’s prior
written consent in each instance.


6.           As full and complete consideration for the rights granted to
Producer hereunder, Producer shall pay to Licensor the sum of Twenty Five
Thousand ($25,000.00) Dollars (U.S.), due and owing upon the execution hereof,
and payable as follows:  (i) the sum of Ten Thousand ($10,000.00) Dollars (U.S.)
shall be paid on or before November 14, 2008; and (ii) the balance of Fifteen
Thousand ($15,000.00) Dollars (U.S.) shall be paid from Contingency Funds upon
completion of principal photography of the Picture, but in no event later than
December 15, 2008.


7.           Licensor represents and warrants that Licensor has the full right,
power and authority to enter into this Agreement and to grant the rights agreed
to be granted hereunder.  Licensor hereby agrees to defend, indemnify and hold
harmless Producer, its successors, licensees and assigns from and against any
and all claims, liabilities, damages, costs or expenses (including, without
limitation, reasonable attorneys’ fees) arising from any breach by Licensor of
any representation, warranty, covenant or agreement made by Licensor hereunder.


8.           This Agreement does not authorize or permit any use of the
Compositions not expressly set forth herein and does not include the right to
alter the fundamental character of the music of the Compositions, to use the
title of the Compositions or any simulation thereof as the title or subtitle of
any literary work other than the Picture, to use the lyrics or stories of the
Compositions, or to make any other use of the Compositions not expressly
authorized hereunder.  Licensor reserves exclusively to itself and its
successors, licensees and assigns, all right and uses in and to
the  Compositions, whether now or hereafter known or in existence, except the
limited use expressly licensed hereunder.  By way of illustration and not of
limitation, the following rights are specifically reserved to Licensor for
Licensor’s own use, and may not be exercised by Producer:


(i)           All rights of reproduction or use of the Compositions on
phonograph records, audio tapes and any other types of electronic or sound
reproduction, whether now or hereafter known or in existence.  Without limiting
the generality of the foregoing, Producer shall not have the right to include or
authorize the use of the Compositions or any portion thereof in any phonograph
record, audio tape, or other electronic or sound recording of the soundtrack of
the Picture, which is exploited or marketed separately from the Picture.


(ii)           The right to use the Compositions in other motion pictures or
other television programs.


(iii)           All other rights not expressly set forth herein.


9.           Producer shall accord Licensor screen credit, substantially as set
forth below, with respect to the Compositions, on the negative and all positive
prints of the Picture, including (without limitation) all videocassettes,
videodiscs and any other electronic display, as follows:


“______SONG TITLE______”
Performed by Red Broad & Pamela Stonebrook
Written by Red Broad & Pamela Stonebrook


The foregoing credits shall be approved in advance by Licensor, and shall be in
such size and placement as is customarily accorded musical recordings receiving
screen credit.  Producer will require compliance with the foregoing credit
requirements in all agreements for the distribution, exhibition, or other
exploitation of the Picture, to assure that proper credit has been accorded to
Licensor; provided, however, that no casual or inadvertent failure to comply
with the foregoing credit provisions shall constitute a breach of this Agreement
by Producer.


10.           In the event of any breach during the Term of this Agreement by
Producer, Licensor’s sole remedy shall be in the recovery of money damages, and
Licensor shall not have the right to terminate or rescind this Agreement or to
enjoin or restrain the use of or the exhibition, distribution, advertising or
exploitation of the Picture.


11.           Nothing contained herein shall in any way obligate Producer to use
the Compositions, or to produce, release, distribute, exhibit or otherwise
exploit the Picture.  Producer shall be deemed to have fully satisfied its
obligations hereunder by paying to Licensor the compensation payable pursuant to
the terms hereof.


12.           This Agreement sets forth the entire understanding of the parties
hereto relating to the subject matter hereof and supersedes all prior agreements
and understandings, whether oral or written, pertaining thereto.  No
modification, amendment, or waiver of this Agreement or any of the terms or
provisions hereof shall be binding upon Licensor or Producer unless confirmed by
a written instrument signed by the duly authorized representatives of Licensor
and Producer.  This Agreement shall be binding upon and shall inure to the
benefit of the respective successors and assigns of the parties hereto.
 
13.           This Agreement shall be construed in accordance with the laws of
the State of California applicable to agreements which are executed and fully
performed within the State of California.  All actions, proceedings or
litigation brought by either party hereto shall be instituted and adjudicated
solely within Los Angeles County, State of California.  Licensor and Producer
hereby assent to the jurisdiction of the State Courts of California and the
Federal Courts located within the State of California with respect to any matter
arising out of or related to this Agreement, irrespective of the fact that
Producer is domiciled in Canada.


IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers to execute this Agreement as of the day and year first above
written.
 


 

 “Licensor”   “Producer”  Global Entertainment Holdings, Inc.  B & H Pictures,
Inc.  A Nevada Corporation    A New Brunswick Corporation

 
 

 By: Gary Rasmussen  By: Jacqueline Giroux  Its:  Chief Executive Officer
  Its:  President

 


   
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A




Attached as part of the Synchronization and Use License Agreement between Global
Entertainment Holdings, Inc., as “Licensor”, and B & H Pictures, Inc., as
“Producer”, dated October 22, 2008.




Song Title
Writer(s) & Performer(s)
Performing Rights Society
“Blue Seduction”
Red Broad, Pamela Stonebrook
BMI
“Big Night”
Red Broad, Pamela Stonebrook
BMI
“Danger”
Red Broad, Pamela Stonebrook
BMI
“Living on the Edge”
Red Broad, Pamela Stonebrook
BMI
“Out on the Street”
Red Broad, Pamela Stonebrook
BMI
“ None of Us”
Red Broad, Pamela Stonebrook
BMI
“ Temptation”
Red Broad, Pamela Stonebrook
BMI
“Underground” to be Renamed “Flash in the Pan” for the Picture
Red Broad, Pamela Stonebrook
BMI






 
 

--------------------------------------------------------------------------------

 
